DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Interpretation of R1 and R2
The independent claims recite:
wherein R1 and R2 may be the same or different, and comprise at least one group selected from the group consisting of C1-C6 alkyl, optionally the C1-C6 alkyl may include one or more of oxygen, nitrogen, or sulfur atoms or groups that include at least one of these atoms, and the alkyl chain may be optionally substituted with one or more substituents selected from the group consisting of hydroxyl, amino, amido, sulfonyl, sulfonate, carbonyl, carboxyl, and carboxylate. 

The underlined term comprising is interpreted as open ended.  MPEP § 2111.03(I).  The specification defines “alkyl” as follows:
As used herein, the word "alkyl" means any saturated carbon chain, which may be a straight or branched chain, Specification [0024].  In view of the open-ended meaning of “comprises”, R1 and R2 are broadly and reasonably interpreted consistent with the specification as any group, that as any part of its structure contains/includes/comprises an “alkyl” group as this term is defined in the specification.  


Interpretation of the Active Ingredient

For prior art purposes, claims 1, 6, and 11 with regards to the active ingredient is interpreted as:
The specification defines the term “active ingredient” as follows:
As used herein the terms "Active or Actives" or "Active ingredient" or "Active ingredients" refer to compounds that act or are thought to act in beneficial manner in a human and/or on an animal, as used here in these terms may be used interchangeably. Such compounds include, but are not limited to, pharmaceuticals, antibodies, graft materials, transplant materials, nutraceutical, vitamins, and mineral supplement, such Actives may be formulated either alone or in combination with other Actives.

consistent with the specification [0034].  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over J. Jung et. al. (US Publication No. 2018/0193231 A1, published on July 12, 2018, hereafter referred to as “Jung”) in view of E. Asirvatham et. al. (US Publication No. 2021/0054002, published on February 25, 2021, as provided in the IDS dated 07/09/2021, hereafter referred to as “Asirvatham”) as evidenced by Grgic et. al. (Journal of the International Society of Sports Nutrition, 2021, hereafter referred to as “Grgic”), Mero et. al. (Journal of the International Society of Sports Nutrition, 2013, hereafter referred to as “Mero”) and Fluhr et al.  (Acta Derm Venereol, 1999, hereafter referred to as “Fluhr”).
 
NOTE: Asirvatham is effective prior art under 35 USC § 102(a)(2) for the subject matter cited in this rejection as of the filing date Asirvatham’s priority document US 62/890,341 (filed on August 22, 2019) because:  (1) Asirvatham was effectively filed on August 22, 2019 which is before the earliest possible effective filing date for the instant claims of December 20, 2019; (2) Asirvatham is U.S. patent application publication; (3) Asirvatham names another inventor; and (4) the subject matter of Asirvatham relied upon in this rejection is disclosed US 62/890,341 (footnote 1).  See MPEP § 2154.01; 35 USC § 102(d).  

Potential Prior Art Exceptions to Asirvatham

Asirvatham has a common inventor with the application. Based upon the earlier effectively filed date of the reference, it constitutes prior art only under 35 U.S.C. 1 02(a)(2). This rejection under 35 U.S.C. 1 02(a)(2) might be overcome by: (1) a showing under 37 CFR 1 .1 30(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 1 02(b)(2)(A); (2) a showing under 37 CFR 1 .1 of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Jung teach a fast disintegrating granular hair cleansing composition comprising a surfactant, a foaming agent, and a disintegrating agent, wherein granules are bound to each other by a binder to have a pill dosage form [0014]. The fast disintegrating granular hair cleansing composition comprising a surfactant selected from the group consisting of an anionic surfactant, a cationic surfactant, an amphiprotic surfactant, a non-ionic surfactant, and a mixture thereof [0041]; a foaming agent comprising inorganic carbonate [0045]; a disintegrating agent [0047]; a binder to form a fast-disintegrating granular cleaning agent [0051]; and additives include a preservative, a fragrance, a pH control agent, a viscosity adjusting agent, and a moisturizing agent [0057].

Jung teach that the foaming-pill solid shampoo [0033] may include hair conditioning agent for imparting luster, softness, antistaticity and elasticity to the hair [0055]. 
Jung introduce the wet granulation pharmaceutical dosage forming technique to prepare the foaming-pill solid shampoo [0012] using a method comprising mixing a surfactant, a foaming agent, and a disintegrating agent to prepare a mixed powder; adding a wetting agent to the mixed powder to perform kneading; granule-forming and drying the resulting kneaded product to prepare granules; mixing the granules with a binder; and compression-molding the resulting mixture using a mold [0067]. The process of preparing the foaming-pill solid shampoo is substantially similar to the solid formulation process recited by the instant specification.  


Jung exemplify the composition of the foaming-pill solid shampoo in Example 1, Table 1 [0102]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jung at page 6 [0102].
In Jung’s above Example 1, sodium lauryl sulfate meets the limitation of the claim 1 term surfactant, silicon oil meets the limitation of the claims 3 and 4 terms excipient and binder, and the solid foaming-pill meets the limitation of the claim 5 term tablet. 
In Jung’s above Example 1, sodium bicarbonate and/or glycerin meets the limitation of the claim 1 and 2 term active ingredient as this term is defined in the specification [0034]. For example, Grgic use sodium bicarbonate as an active ingredient to improves exercise performance primarily due to a range of its physiological effects [Abstract], and Mero use sodium bicarbonate as an active ingredient in a supplement for improving the performance during swimming [Abstract]. Fluhr use glycerin as an active ingredient to treat damaged stratum corneum barrier function by stimulating a water flux to create a stimulus for barrier repair [Page 420].

Jung do not teach a surfactant of formula I and a solid formulation comprising a surfactant of formula I, an active ingredient, and excipients.
Asirvatham disclose a compound of formula I [0008], 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Asirvatham disclose the following example of compound of formula II [0036]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein R1 is C4 alkyl substituted with sulfonate (-(CH2)4SO3-), R2 is a methyl group (-CH3), and the terminal nitrogen further substituted with methyl group (-CH3).  

Asirvatham teach that the compound of formula I have surface-active properties, low critical micelle concentration (CMC), and ability to reduce surface tension of a liquid [0007]. Asirvatham evaluated the properties of siloxane derivatives of amino acid as surfactant by measuring the CMC and the dynamic surface tension, and accordingly the surfactant of formula I used as a surfactant for liquid formulation [0081-0082]. Asirvatham assessed the wetting properties of surfactant of formula I by measuring the wetting ability on solid substrate and the wetting angle and showed that the surfactant of formula I have exceptional wetting properties [0084], a property indicates that surfactant of formula I would be a great candidate for solid formulation. 
Asirvatham teach that the surfactants disclosed in Table 1 are effective as surface-active agents, wetting or foaming agents, dispersants, emulsifiers, and detergents, among other applications [0089].
Based on their surface-active and wetting properties, Asirvatham teach potential application of the surfactant of formula I include formulation for use as shampoos, hair conditioners, detergents, spot-free rinsing solutions, floor and carpet cleaners, cleaning agents for graffiti removal, wetting agents for crop protection, adjuvants for crop protection, and wetting agents for aerosol spray coatings [0086].

One of ordinary skill in the art is motivated with a reasonable likelihood of success  at the time of the invention to combine the teachings of the reference to substitute the surfactant of Jung, sodium lauryl sulfate with the surfactant of Asirvatham, surfactant of formula II.  One would be motivated to do so with a reasonable expectation of success because Asirvatham teach the surface-active properties and the wetting properties of surfactant of formula II supported by measurements and  testing, Asirvatham disclose the effectiveness of surfactant of formula II as surface-active agents, wetting agent, foaming agents, and detergent, and because the broad teaching of Jung.   

The obviousness rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B)

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over S. Kandavilli et al. (US Publication No. 2018/0177774 A1, published on June 28, 2018, hereafter referred to as “Kandavilli”) in view of E. Asirvatham et al., (US Publication No. 2021/0054002, published on February 25, 2021, as provided in the IDS dated 07/09/2021, hereafter referred to as “Asirvatham”) 

NOTE: Asirvatham is effective prior art under 35 USC § 102(a)(2) for the subject matter cited in this rejection as of the filing date Asirvatham’s priority document US 62/890,341 (filed on August 22, 2019) because:  (1) Asirvatham was effectively filed on August 22, 2019 which is before the earliest possible effective filing date for the instant claims of December 20, 2019; (2) Asirvatham is U.S. patent application publication; (3) Asirvatham names another inventor; and (4) the subject matter of Asirvatham relied upon in this rejection is disclosed US 62/890,341 (footnote 1).  See MPEP § 2154.01; 35 USC § 102(d).  

Potential Prior Art Exceptions to Asirvatham

Asirvatham has a common inventor with the application. Based upon the earlier effectively filed date of the reference, it constitutes prior art only under 35 U.S.C. 1 02(a)(2). This rejection under 35 U.S.C. 1 02(a)(2) might be overcome by: (1) a showing under 37 CFR 1 .1 30(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 1 02(b)(2)(A); (2) a showing under 37 CFR 1 .1 of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


With regards to claims 6-10, Kandavilli teach an aqueous-based topical composition comprising vitamin A derivative, tazarotene, a surfactant selected from anionic, cationic, nonionic and amphoteric surfactants, and pharmaceutically acceptable excipients [0035, 0050]. 
Kandavilli teach an aqueous-based topical composition comprising a retinoid compound, water, at least one surfactant, at least one anti irritant, and dermatologically acceptable excipients [0066]. 

Kandavilli exemplify the aqueous-based topical composition in Example 2. In Kandavilli’s following Example 2, tazarotene meets the limitation of the claim 6 term active ingredient, sodium Lauryl Sulfate meets the limitation the claim 6 term surfactant, water meets the limitation of the claim 6 term aqueous component, triethanolamine meets the limitation of the claim 7 term buffer, Propyl and methyl paraben meets the limitation of the claim 8 preservatives, Carbopol 980 meets the limitation of the claim 9 term thickener and the resulted homogenize composition meet the limitation of claim 10 terms. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kandavilli at page 16-17 [0276].


With regards to claims 11-13, Kandavilli teach an emulsion topical composition comprising a retinoid compound, at least one surfactant selected from anionic, cationic, nonionic and amphoteric surfactants, aqueous phase, non-aqueous phase, buffer, and excipients wherein the non-aqueous phase selected from vegetable oils, medium chain triglycerides, and vitamin E or its derivatives [0116-0119]. 

Kandavilli exemplify the aqueous-based topical composition in Example 1. 

    PNG
    media_image5.png
    403
    447
    media_image5.png
    Greyscale

Kandavilli at page 16 [0271].

In Kandavilli’s above Example 1, tazarotene meets the limitation of the claim 11 term active ingredient, sodium Lauryl Sulfate meets the limitation of the claim 11 term surfactant, purified water meets the limitation of the claim 11 term aqueous phase, stearyl alcohol, cetyl alcohol, caprylic/capric triglyceride, and tocofersolan meet the limitation of the claim 11 term non-aqueous phase, triethanolamine meets the limitation of the claim 12 term buffer, and Propyl and methyl paraben is meets the limitation of the claim 13 term preservatives. 

Kandavilli do not teach a surfactant of formula I and a liquid formulation comprising a surfactant of formula I, an active ingredient, an aqueous component, a buffer, excipients and a thickener; or an emulsion formulation comprising surfactant of formula I, an active ingredient, an aqueous phase, a non-aqueous phase, a buffer, and excipients.
Asirvatham disclose a compound of formula I [0008], 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Asirvatham disclose the following example of compound of formula II [0036]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein R1 is C4 alkyl substituted with sulfonate (-(CH2)4SO3-), R2 is a methyl group (-CH3), and the terminal nitrogen further substituted with methyl group (-CH3).  Asirvatham teach that the compound of formula I have surface-active properties, low critical micelle concentration (CMC), and ability to reduce surface tension of a liquid [0007]. Asirvatham evaluated the properties of siloxane derivatives of amino acid as surfactant by measuring the CMC and the dynamic surface tension, and accordingly the surfactant of formula I used as a surfactant for liquid formulation [0081-0082]. Asirvatham assessed the wetting properties of surfactant of formula I by measuring the wetting ability on solid substrate and the wetting angle and showed that the surfactant of formula I have exceptional wetting properties [0084], a property indicates that surfactant of formula I would be a great candidate for solid formulation. 
Asirvatham teach that the surfactants disclosed in Table 1 are effective as surface-active agents, wetting or foaming agents, dispersants, emulsifiers, and detergents, among other applications [0089].
Based on their surface-active and wetting properties, Asirvatham teach potential application of the surfactant of formula I include formulation for use as shampoos, hair conditioners, detergents, spot-free rinsing solutions, floor and carpet cleaners, cleaning agents for graffiti removal, wetting agents for crop protection, adjuvants for crop protection, and wetting agents for aerosol spray coatings [0086].
Asirvatham exemplified the uses of surfactant of formula I in a liquid formulation comprising surfactant, detergent active ingredients, aqueous component, buffer, and excipients as shown in Example 5, Table 4 [0116], wherein the liquid formulation comprising the surfactant of formula II, ammonium lauryl sulfate as foaming agent, water, cocamide diethanolamine and, citric acid as buffer, fragrance, and xanthan gum as a thickener. In Asirvatham Example 5, the surfactant of formula II and water meet the limitation of claim 6 terms surfactant and aqueous component, citric acid meets the limitation of claim 7 term buffer, and xanthan gum meets the limitation of claim 9 term thickener.
Asirvatham exemplified the uses of the surfactant of formula I in an emulsion formulation as shown in example 13, Table 12 [0124], wherein the emulsion formulation comprising the surfactant of formula II, an aqueous phase, oil-in-water emulsion. The emulsion formulation of Example 13 meets the limitation of claim 11 terms, surfactant of formula I, aqueous phase and non-aqueous phase.


One of ordinary skill in the art is motivated with a reasonable likelihood of success at the time of the invention to combine the teachings of the reference to substitute the surfactant of Kandavilli, sodium lauryl sulfate in the aqueous-based composition [Example 2] with the surfactant of Asirvatham, surfactant of formula II. One would be motivated to do so with a reasonable expectation of success, because Asirvatham teach the surface-active properties of surfactant of formula II supported by a liquid formulation exemplary [Example 5], and because the broad teaching of Kandavilli.  


One of ordinary skill in the art is motivated with a reasonable likelihood of success at the time of the invention to combine the teachings of the reference to substitute the surfactant of Kandavilli, sodium lauryl sulfate in the emulsion topical composition [Example 1] with the surfactant of Asirvatham, surfactant of formula II. One would be motivated to do so with a reasonable expectation of success, because Asirvatham teach the surface-active properties of surfactant of formula II supported by an emulsion formulation exemplary [Example 13], and because the broad teaching of Kandavilli.  

The obviousness rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B)


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of US20210188882A as evidenced by Atalay et. al. (In Vitro Cellular & development biology Animal, 2019, hereafter referred to as “Atalay”).
Claims 6-10 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the US20210186842A1 as evidenced by Carretero et. al. (Applied Clay Science, 2010, hereafter referred to as “Carretero”).


Instant claims 1-5 recite a solid formulation comprising a surfactant of formula I, an active ingredient, and one or more excipients wherein the formulation is a powder, a tablet, or a capsule. 
US20210188882A1 recited a solid formulation for a fungicide comprising the surfactant of formula I in claim 7, a fungicide in claim 7, a co-surfactant in claim 8, and a carrier agent in claim 9, wherein the specification defined carrier as:


US20210188882A1 specification defined the term “carrier” as follow:
[0071] “carrier” refers to a material of natural or synthetic, organic or inorganic form, that may be solid (clay, natural or synthetic silicates, silicon dioxide, resins, waxes or solid fertilizers, etc.), or a liquid (water, alcohols, etc).

Therefore, the term carrier meets the limitation of the instant claims 3 and 4 terms excipients and binders. 

The disclosure of US20210188882A1 recited carbendazim as a fungicide [0060]. Carbendazim meets the limitation of the claim 1 term active ingredient as this term defined in the instant specification [0034]. For example, Atalay studied the effect of carbendazim on breast cancer; therefore US20210188882A1 meets each single claim limitation of claims 1-5. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate a solid formulation containing the specific surfactant of formula I, active ingredient, and excipients, because claims 7-9 of US20210188882A suggested a fungicide solid formulation comprising the specific surfactant of formula I, an active ingredient, and excipients. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant claims 6-10 recite a liquid formulation comprising a surfactant of formula I, an active ingredient, aqueous component, buffer, flavorant, and thickener.

US20210186842A1 recited a formulation comprising the surfactant of formula I in Claim 1, clay in claim 10, water in claim 1, a buffer in claim 3, a flavorant in claim 20, and a thickener in claim 1; therefore, US20210186842A1 meets each single limitation of claims 6-10.

Claim 10 of US20210186842A1 recited that the formulation comprising at least one clay. Clay meets the limitation of the claim 6 term active ingredient as this term is defined in the instant specification [0034]. For example, Carretero review the use of clay as antianemics [3.1.7], as supplement [3.1.8], as anti-inflammatories [3.3.3], and as active ingredient in eye drops. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate a liquid formulation containing the specific surfactant of formula I, active ingredient, aqueous component, buffer, thickener, and excipients, because claims 1-20 of US20210186842A1 suggested a formulation comprising the specific surfactant of formula I, an active ingredient, water, buffer, thickener, and excipients. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Instant claims 11-13 recite an emulsion formulation comprising a surfactant of formula I, an active ingredient, an aqueous phase, a non-aqueous phase, a buffer, and a flavorant. 

US20210186842A1 recited a formulation comprising the surfactant of formula I in Claim 1, clay in claim 10, water (an aqueous phase) in claim 1, a fatty component (non-aqueous phase) in claim 6, a buffer in claim 3, and flavorant in claim 20. Clay meets the limitation of an active ingredient as set above; therefore, US20210186842A1 meets each single limitation of claims 11-13. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate an emulsion formulation containing the specific surfactant of formula I, active ingredient, an aqueous phase, a non-aqueous phase, a buffer, and excipients, because claims 1-20 of US20210186842A1 suggested a formulation comprising the specific surfactant of formula I, an active ingredient, an aqueous phase, a non-aqueous phase, a buffer, and excipients. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./
Examiner, Art Unit 4162
                                                                                                                                                                                                                                                                                                                                                                                                            /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622